Dismiss and Opinion Filed June 23, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01467-CV

                           THOMAS WOOD, Appellant
                                   V.
                21ST CENTURY MORTGAGE CORPORATION, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-14689-F

                             MEMORANDUM OPINION
                            Before Justices Fillmore, Myers, and Evans
                                     Opinion by Justice Evans
       Thomas Wood appeals the trial court’s order granting summary judgment permitting

foreclosure of a home equity lien. Upon review of the clerk’s record, it appeared that the order

appealed was not an appealable order. By letter dated January 15, 2015, we notified the parties

that we questioned our jurisdiction over the appeal and requested jurisdictional briefing from the

parties. To date we have received no response to our jurisdictional inquiry. Accordingly, we

address our jurisdiction sua sponte, as we must. M.O. Dental Lab. v. Rape, 139 S.W.3d 671, 673

(Tex. 2004) (per curiam).

       Appellate courts may review only final judgments or interlocutory orders specifically

made appealable by statute. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

Rule 736 provides the procedure for obtaining a court order, when required, to allow foreclosure
of a lien containing a power of sale. TEX. R. CIV. P. 735.1. Rule 736.8(c) specifically provides

that an order granting or denying an application under rule 736 “is not subject to a motion for

rehearing, new trial, bill of review, or appeal” and must be challenged in a separate, independent,

original proceeding in a court of competent jurisdiction. See TEX. R. CIV. P. 736.8(c); see also

Moir v. JP Morgan Chase NA, No. 05-14-00899-CV, 2014 WL 6808668, at *1 (Tex. App.—

Dallas Dec. 4, 2014, no pet.) (mem. op.) (dismissing appeal for want of jurisdiction); Pittman v.

Fed. Nat’l Mortg. Ass’n, No. 05–14–00853–CV, 2014 WL 4207154, at *1 (Tex. App.—Dallas

Aug. 26, 2014, no pet.) (mem. op.) (same). Here, the order appellant seeks to appeal granted

appellee’s motion for summary judgment on its claim for foreclosure under rule 735 of the Texas

Rules of Civil Procedure. The appeal is precluded by rule 736.8(c). See TEX. R. CIV. P.

736.8(c). The Legislature has provided appellant a means for challenging the trial court's order,

but that exclusive means is an original proceeding in a court of competent jurisdiction rather than

an appeal to this Court. Because appellant challenges an unappealable order, we have no

jurisdiction over the appeal.

       Accordingly, we dismiss this appeal for want of jurisdiction.




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE
141467F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

THOMAS WOOD, Appellant                                On Appeal from the 116th Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-01467-CV         V.                         Trial Court Cause No. DC-12-14689-F.
                                                      Opinion delivered by Justice Evans. Justices
21ST CENTURY MORTGAGE                                 Fillmore and Myers participating.
CORPORATION, Appellee

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee 21ST CENTURY MORTGAGE CORPORATION
recover its costs of this appeal from appellant THOMAS WOOD.


Judgment entered this 23rd day of June, 2015.




                                                –3–